        Case 1:20-cv-03010-APM Document 41-2 Filed 11/17/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA




UNITED STATES OF AMERICA, et al.

                      Plaintiffs,

       v.                                             Civil Action No. 1:20-cv-3010 (APM)

GOOGLE LLC,

                      Defendant.




                                       Proposed Order

       At the District of Columbia this ____ day of November, 2020, having considered the

Motion of T-Mobile USA, Inc. seeking the admission pro hac vice of Marjorie A. Walter (ECF

No. ___), and the Declaration of Marjorie A. Walter submitted in support of the Motion;

       IT IS HEREBY ORDERED that the Motion is GRANTED.



                                                  ________________________________
                                                   Hon. Amit P. Mehta
                                                   United States District Judge
